Citation Nr: 0405890	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  99-08 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of fractures 
of the left tibia.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sisters


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which denied service connection 
for residuals of fractures of the left tibia.  A personal 
hearing was held before an RO hearing officer in April 1999.  
A Board videoconference hearing was held in October 1999.  

In a December 1999 decision, the Board denied the claim.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By a February 2001 order, the 
Court vacated the Board's decision and remanded the case.  In 
September 2001, the Board remanded the case to the RO for 
additional development.

In February 2003, the Board issued a decision denying the 
veteran's claim.  The veteran appealed this decision to the 
Court.  An August 2003 joint motion of the parties (the 
veteran and the VA Secretary) requested that the Board 
decision be vacated and remanded for additional action.  An 
August 2003 Court order granted the joint motion, and the 
case was returned to the Board.  


FINDINGS OF FACT

The veteran had residuals of fractures of the left tibia at 
the time of his entry into service, and this condition did 
not permanently increase in severity during his period of 
service.






CONCLUSION OF LAW

Residuals of fractures of the left tibia were not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1131, 1153 (West 2002);  38 C.F.R. §§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 14, 
1963 to July 9, 1963.  A review of his service medical 
records shows that on medical examination performed for 
induction purposes in May 1963, the examiner noted that the 
veteran had a well-healed 18-inch surgical scar on his lower 
left leg.  His lower extremities were otherwise listed as 
normal, and he was found qualified for induction.  In a May 
1963 report of medical history, the veteran denied a history 
of bone, joint or other deformity, and a "trick" or locked 
knee.  He stated that he had never had an operation, had 
never been treated in a hospital, and denied having any 
illness or injury other than those already noted.

A May 21, 1963 treatment note shows that the veteran 
complained of severe pains in his left leg when running.  He 
reported that he fractured his left tibia four times, most 
recently five years ago.  He stated that on that occasion, he 
received a bone graft.  He said that prior to entering 
service, he worked in an office and had occasional leg pain.  
Orthopedic follow-up was planned, and the veteran was placed 
on a duty limitation with no physical training for two weeks.  
A treatment note dated in early June 1963 shows that the 
veteran missed his appointment at the orthopedic clinic, and 
continued to complain of leg trouble.  On examination, he had 
good-appearing functional results, and motor strength and 
pulses were "OK."  A physical therapy note dated the same day 
indicated that the veteran was "unable to cut it" and had 
pain in his mid-leg.  The examiner opined that there was a 
good union but there was definitely a malunion.

A Medical Evaluation Board (MEB) examination report shows 
that the veteran reported a history of four separate 
fractures of the distal left tibia, with the last fracture 
occurring five or six years previously.  The last fracture 
was treated with closed reduction and casting.  He stated 
that his third fracture was treated with a sliding bone 
graft.  He said that prior to service he was unable to walk 
quickly, run, or participate in sports, and that he worked in 
an office.  He stated that since induction into service, he 
was unable to keep up with his training unit, had multiple 
visits to the outpatient department, and underwent an 
unsuccessful course of physical therapy.  The examiner noted 
that the veteran walked with a mild limp of the left lower 
extremity.  On examination of the left lower extremity, there 
was a scar over the anterior tibia extending from the tibial 
tubercle to the ankle.  There was 20 degrees of varus 
angulation to the distal left lower extremity, and 10 degrees 
of posterior angulation of the distal tibia.  An X-ray study 
of the left lower extremity showed an intact knee, and a 
well-healed old fracture of the junction of the middle and 
distal thirds of the left tibia and fibula.  The distal tibia 
was in approximately 15 degrees of varus angulation and 10 
degrees of posterior angulation.  The diagnosis was malunion 
of fracture, left tibia, secondary to old trauma, existing 
prior to service and not incurred in the line of duty.  The 
examiner indicated that the veteran did not meet induction 
standards and recommended that he be processed for separation 
from service.

On medical examination performed for MEB purposes in mid-June 
1963, the examiner noted a malunion of the left tibia in 
varus angulation, and a scar of the anterior left tibia from 
the tubercle to the ankle.  The examiner diagnosed a malunion 
of fracture, left tibia, secondary to old trauma, existing 
prior to service and not incurred in the line of duty.  The 
veteran's physical profile (PULHES) included L-3 for the 
lower extremities, indicating a defect resulting in moderate 
interference with function.  The veteran was determined to be 
qualified for further military duty.  In June 1963, the 
veteran signed an Application for Discharge, which indicated 
that he had been advised that he met retention standards and 
could remain on active duty, but had the right to elect 
discharge as he was not physically fit for induction.

A report of Medical Board proceedings dated in late June 1963 
diagnosed a malunion of fracture, left tibia, secondary to 
old trauma, existing prior to service and not incurred in the 
line of duty, and indicated that the veteran's disability was 
not aggravated by active duty.  The veteran's DD Form 214 
indicates that he was honorably discharged from service on 
the basis that he did not meet medical fitness standards at 
the time of induction.

In November 1998, the veteran submitted a claim for service 
connection for residuals of fractures of the left leg, which 
he said were aggravated by military service.  He reported 
that he was treated for a left leg injury by Dr. J. Hamrick 
in 1960, and by Dr. R. "Maybin" in July 1963.

By letters dated in December 1998, the RO wrote to Drs. 
Hamrick and Maybin, and requested copies of medical records 
of treatment of the veteran from the 1960s to the present.  
The RO also wrote to the veteran and requested his assistance 
in obtaining such records.

The RO received a letter from the veteran in December 1998.  
In this letter, the veteran stated that Dr. Hamrick was dead 
and Dr. "Mayben" was terminally ill, but he would attempt to 
obtain medical records reflecting their treatment.  He said 
that at the time of his induction into military service, 
there was a metal pin inside his left leg, and there was a 
scar from his ankle to his knee.  He stated that shortly 
before his discharge from military service, a copy of his X-
ray studies was given to the Medical Holding Detachment at 
Fort Gordon.  He enclosed a photocopy of a March 1962 
Statement of Acceptability (DD Form 62), indicating that he 
was found fully acceptable for induction into military 
service.  He also enclosed copies of military pay vouchers 
and other service personnel records.  In a subsequent letter 
from the veteran received in December 1998, he stated that 
Dr. Hamrick was dead, and that he had contacted his practice, 
Shelby Surgical Associates, which indicated that no medical 
records were available, and recommended that he contact the 
Cleveland Memorial Hospital.  He stated that a representative 
from Dr. Mayben's office told him that they had no records 
from the period in question.

In December 1998, medical records dated from 1975 to 1988 
were received from Dr. Maybin's office.  Such records are 
negative for treatment of a left leg disability.

By a letter dated in January 1999, the veteran reiterated 
many of his assertions, and said that on induction to 
military service, he informed military personnel of his 
history of left leg fractures and submitted X-ray studies and 
a note from Dr. Hamrick, but was nonetheless inducted into 
military service.  He said that within days after he entered 
military service, he was transferred to a Medical Holding 
Detachment, and was later discharged for not meeting medical 
fitness standards upon induction.  He said he currently had 
constant trouble with his knee, which sometimes swelled to 
the size of a basketball.

By a letter dated in January 1999, a secretary from Dr. 
Hamrick, Jr.'s office indicated that there were no records 
reflecting treatment of the veteran.  She suggested that the 
veteran might have been treated by Dr. Hamrick, Sr., who was 
associated with Shelby Surgical Associates.

By a letter dated in March 1999, the veteran stated that he 
contacted the Cleveland Regional Medical Center and requested 
that they provide his medical records to the RO.  No records 
from this facility were received.  In a subsequent letter 
dated in March 1999, the veteran reiterated his assertion 
that his left leg disability was aggravated by military 
service.

By a letter dated in April 1999, the veteran's father stated 
that the veteran fractured his left leg five times prior to 
service, most recently in 1954.  He said he was amazed that 
the veteran was accepted into service, and asserted that the 
left leg condition was worse after the veteran's military 
service.

At an April 1999 RO hearing, the veteran reiterated many of 
his assertions.  His representative stated that although he 
had a left leg disability prior to service, he only had 
occasional left leg pain prior to service, which he treated 
with pain medication.  He asserted that his left leg 
disability was aggravated by service, resulting in continuous 
and severe pain.  The veteran testified that after he entered 
military service and began basic training, his leg pain 
worsened and he was unable to keep up with everyone else due 
to his leg pain.  He stated that he participated in basic 
training for three weeks before he was referred to a doctor 
and placed on a medical profile.  He said he was placed in a 
medical holding detachment and still experienced leg pain, 
but it gradually got better.  He stated that after separation 
from service he had occasional problems with his left leg, 
and that his pain was more frequent and more severe than 
before his entry into service.  One of his sisters testified 
that she did not recall the veteran complaining about a lot 
of left leg pain prior to service.  Both sisters collectively 
testified to the effect that after service, the veteran 
complained of left leg pain and was limited in his activities 
as a result of his left leg condition.  The veteran testified 
that currently, his left leg would swell and he had to wear a 
brace, and said that he went to the doctor "whenever I need 
to go," and occasionally had fluid drawn from his knee.  He 
said he only took over-the-counter medication for his 
condition.  He stated that after service he had no operations 
on his left leg, and that he worked primarily at sedentary 
jobs.

By a letter received in May 1999, the veteran's former spouse 
said that she was married to the veteran from 1960 to 1971.  
She stated that prior to service, the veteran was very active 
and raised cattle on a part-time basis in addition to his 
job, which required some office work and some field work.  
She said that prior to service, he very seldom complained of 
his leg, and that after service the leg condition was worse, 
and he was much less active.  She said the veteran spent 
hundreds of dollars on over-the-counter medication, knee 
braces, and ace bandages.  She stated that the veteran told 
her he waited to file a claim for disability compensation 
because a military officer told him to wait until he was old 
enough to retire.

By a statement dated in May 1999, the veteran said that he 
did not recall signing a request for discharge, and asserted 
that such request either did not exist or was obtained by 
duress.

At an October 1999 Board videoconference hearing, the veteran 
and his sister reiterated many of their assertions.  The 
veteran stated that prior to service, he had five fractures 
of his left leg, and that he had very few problems with the 
leg, with only occasional pain.  He said he never took pain 
medication for the leg condition prior to service.  He stated 
that on his third day of service, he had tremendous pain in 
his leg which kept worsening, and never improved.  He said 
that immediately after service, he had leg problems for about 
a month, and "then I went back to work and it gradually 
developed that it pretty well got over it."  He then said 
that after service, he had occasional leg pain which was 
worse than the pain he had prior to service, which 
necessitated the wearing of a knee brace and ace bandages, 
and for which he took pain medication.  He said he started 
wearing ace bandages and a knee brace within two months after 
separation from service.  He testified that he never 
experienced knee swelling prior to service, that it first 
swelled in service, and that it occasionally swelled at 
present.  He said he was not currently receiving treatment 
for a left leg condition as he could not afford to do so, and 
that he used over-the-counter medication.  The veteran's 
sister stated that the veteran had leg problems since he was 
five years old, but he never had to do strenuous work or 
stand on his feet for extended periods of time, and the 
condition did not bother him too much.  She said that the 
veteran's military service aggravated the condition, and that 
the veteran complained of his condition more frequently after 
service. 

An undated letter submitted by Dr. Surendra Sidhu, apparently 
written in 2001, states that he had been treating the veteran 
for the previous five years.  Dr. Sidhu stated that the 
veteran experienced considerable pain and discomfort in his 
left leg as a result of five fractures.  He said that four of 
these fractures were accidents and one fracture occurred 
surgically to reset the leg due to an abnormal healing 
process.  He stated that the veteran relieved his pain with 
over-the-counter medications and ace bandages.

Medical records from October 2001 show the veteran indicating 
left leg pain and slight back pain.  He was found to have 
limited and painful motion, and was diagnosed with 
arthralgia.

A letter dated in March 2002 from the Cleveland Regional 
Medical Center indicates they had no medical records on the 
veteran.

In August 2002, the veteran was given a VA examination, which 
included review of historical records.  It was noted that he 
had experienced several fractures of the left tibia prior to 
service, with the most recent fracture occurring four or five 
years prior to service.  There had been no operative 
procedures following that time.  It was noted that he had 
some change in the usual angulation of the middle and lower 
third of the left tibia.  He reported tenderness on deep 
palpation of the midtibia.  He wore a brace on his left knee 
and stated that he had swelling in the knee if he stood all 
day and did not wear the brace.  He reported no dislocation 
or instability.  X-rays showed an old trauma of the midshaft 
of the tibia and fibula with lateral and anterior bowing.  No 
acute bony process was identified, and the soft tissues were 
unremarkable.  The examiner noted that the veteran's history 
showed that he had full and vigorous physical activity for a 
number of years after service without report of significant 
disability or treatment.  Following current examination and 
review of the historical records, the VA doctor diagnosed a 
malunion fracture of the left tibia, which was healed with 
altered alignment of the lower tibia.  The examiner opined 
that the veteran's military service did not result in an 
increase in disability of the pre-service residuals.  The 
examiner stated that any change reported would have been due 
to the natural progression of the disability.  The doctor 
commented that it was clear the veteran entered service with 
malunion of the tibia, and it was clear that he did nothing 
to injure the leg further while in service.  The doctor 
pointed out there was no indication of worsening during 
service or soon thereafter.  The doctor said he was not 
impressed that over the years there had been any change that 
would not otherwise have been expected from the original 
injury.

In October 2002, the veteran submitted a statement indicating 
that he had no further evidence to submit in his case.

After the latest joint motion and Court order, an October 
2003 Board letter gave the veteran and his representative an 
opportunity to submit additional evidence and argument.  No 
additional evidence or argument has since been received.  

II.  Analysis

The latest joint motion to the Court asks for more of an 
explanation with regard to VA compliance with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  VA correspondence, the statement of the case, 
supplemental statements of the case, now-vacated Board 
decisions, and Court proceedings in this case have repeatedly 
notified the veteran and his representative about the 
evidence necessary to substantiate the claim, including what 
evidence he is to obtain and what evidence the VA is to 
obtain.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
September 2001, the Board remanded this case to ensure 
compliance with the notice and duty to assist provisions of 
the VCAA.  In October 2001, the RO sent correspondence to the 
veteran informing him of his rights and responsibilities 
under the VCAA.  He was informed of the evidence that the RO 
already had in its possession, and he was asked to identify 
all relevant treatment sources and told to complete enclosed 
release forms to enable to the RO to directly obtain evidence 
that he identified.  There cannot logically be a problem as 
to the notice provision concerning what evidence the veteran 
is to obtain, versus what evidence the VA is to obtain, since 
the RO has told the veteran that the VA itself would obtain 
all evidence he identifies.  Id.  

There has also been full compliance with the duty to assist 
provisions of the VCAA.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The veteran's service medical records have been 
obtained; the RO has made reasonable efforts to obtain all of 
the treatment records identified by the veteran; and the 
veteran indicated in an October 2002 statement that he had no 
further evidence to submit in this matter.  A VA examination 
has been provided, and a VA medical opinion was obtained.  
After the case was returned to the Board after the last joint 
motion and Court order, an October 2003 Board letter gave the 
veteran and his attorney yet another opportunity to submit 
additional evidence and argument, but none was submitted.

The VCAA notice and duty to assist provisions are 
inapplicable when factual development has been such that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claim.  See 
Wensch v. Principi, 15 Vet.App. 362 (2001).  Here, the 
veteran and his representative have actual knowledge of what 
is required to prove the claim for service connection; all 
identified records have been obtained, and the veteran says 
there is no more evidence to be secured; and a VA examination 
with opinion has been provided.  Under such circumstances, 
any further notice to the veteran and any further attempts to 
develop evidence would be a meaningless exercise.  The Board 
concludes there has been compliance with the notice and duty 
to assist provisions of the VCAA.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1137.  

The latest joint motion and Court order in the present case 
direct that the Board consider the impact of a recent VA 
General Counsel's precedent opinion, VAOPGCPREC 3-2003.  This 
VA General Counsel's opinion discusses legal provisions on 
the presumption of soundness on entrance into service, and 
holds, in part, that 38 C.F.R. § 3.304(b) is invalid to the 
extent that it is inconsistent with 38 U.S.C.A. § 1111, 
inasmuch as the regulation states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service, but the statute also requires that there be clear 
and unmistakable evidence that the condition was not 
aggravated by service.  This VA General Counsel's opinion 
attempts to deal with confusing wording in the statute which 
seems to say that, before it is established that a condition 
existed before service, it must be satisfactory proven that 
the condition was not aggravated by service.  The Board notes 
that service connection may be established by either: (1) 
showing service incurrence of a current disability (in which 
case the condition did not exist before service); or (2) 
showing service aggravation of a disability (in which case it 
must initially be acknowledged that the condition existed 
before service).  As a matter of common sense, the question 
of service aggravation cannot logically be discussed until it 
is first found that a disability existed before service.  In 
any event, the Board finds that VAOPGCPREC 3-2003 has no 
impact on the outcome of the present case.  The evidence all 
points to the fact that the veteran broke his left leg before 
service, and he concedes as much.  Related surgical scars 
were noted on the service entrance examination.  It is 
clearly and unmistakable shown that the claimed disability 
existed before service.   

Thus service connection for residuals of left tibia fractures 
may only be granted if the preservice condition was 
permanently worsened (aggravated) by service.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted 
with symptoms has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The veteran served on active duty from May to July 1963.  
Orthopedic residuals of fractures of the left tibia were not 
objectively noted on the service entrance examination in May 
1963, although the examiner noted the presence of a well-
healed surgical scar.  On an accompanying medical history 
form, the veteran failed to disclose an extensive pre-service 
history of left tibia fractures and related treatment.  In 
any event, clear and unmistakable evidence demonstrates, and 
the veteran concedes, preservice left tibia fractures.  

The service medical records show that in May 1963, within one 
week after entering service, the veteran was treated for 
complaints of left leg pain and placed on light duty.  On 
examination of the left lower extremity in June 1963, there 
was a scar over the anterior tibia extending from the tibial 
tubercle to the ankle.  There was 20 degrees of varus 
angulation to the distal left lower extremity, and 10 degrees 
of posterior angulation of the distal tibia.  An X-ray study 
of the left lower extremity showed an intact knee, and a 
well-healed old fracture of the junction of the middle and 
distal thirds of the left tibia and fibula.  The distal tibia 
was in approximately 15 degrees of varus angulation and 10 
degrees of posterior angulation.  The diagnosis was malunion 
of fracture, left tibia, secondary to old trauma, existing 
prior to service and not incurred in the line of duty.

On MEB medical examination performed in mid-June 1963, the 
examiner noted a malunion of the left tibia in varus 
angulation, and a scar of the anterior left tibia from the 
tubercle to the ankle.  The examiner diagnosed a malunion of 
fracture, left tibia, secondary to old trauma, existing prior 
to service and not incurred in the line of duty.  The 
veteran's physical profile included L-3 for the lower 
extremities, indicating a defect resulting in moderate 
interference with function.  The veteran was determined to be 
qualified for further military duty.  In June 1963, the 
veteran signed an Application for Discharge.  A report of 
Medical Board proceedings dated in late June 1963 diagnosed a 
malunion of fracture, left tibia, secondary to old trauma, 
existing prior to service and not incurred in the line of 
duty, and indicated that the veteran's disability was not 
aggravated by active duty.  The veteran was discharged from 
service in early July 1963 on the basis that he did not meet 
medical fitness standards at the time of induction.  The 
service medical records do not suggest that the pre-service 
left leg condition was permanently worsened in service. 

Post-service medical records likewise contain no suggestion 
that the veteran's pre-service left leg condition was 
permanently worsened during service.  There is little 
evidence of post-service treatment, and the medical evidence 
gives no indication that the pre-service condition was 
aggravated during the brief period of service.  At the 2002 
VA examination, which included a review of historical 
records, the examiner specifically found that the veteran's 
military service did not cause an increase in his pre-service 
disability.  The VA doctor explained his opinion, and his 
opinion is also consistent with the historical medical 
records on file.  There is no competent medical evidence to 
the contrary.

The veteran, his family, and his representative have asserted 
that his residuals of fractures of the left tibia were 
aggravated during his period of active service.  As laymen, 
they are not competent to render a medical opinion on such 
matter.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 
  
Based on the competent medical evidence, the Board concludes 
that the veteran's residuals of fractures of the left tibia 
existed prior to service and were not aggravated by service.  
Thus, service connection may not be granted.  As the 
preponderence of the evidence is against the claim for 
service connection for residuals of fractures of the left 
tibia, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for residuals of fractures of the left 
tibia is denied.


                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



